Memorandum: Supreme Court did not err in admitting into evidence certificates of conviction from the Town of Clarkson Justice Court and Wayne County Court. The certificates are original documents that bear the signature of the court clerk and the seal of the court (see, Richardson, Evidence § 644, at 641 [Prince 10th ed]). Because the documents are not copies, no certificate of attestation is required (see, CPLR 4540 [a]; Alexander, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C4540:2, at 315). Based upon evidence that defendant was convicted of driving while impaired on two occasions during the period of probation, and testimony of defendant’s probation officer concerning the circumstances of the arrests and admissions by defendant, we conclude that the proof is sufficient to prove by a preponderance of the evidence that defendant violated the terms and conditions of probation. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Violation of Probation.) Present — Green, J. P., Pine, Fallon, Doerr and Davis, JJ.